                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


JOSEPH MCDEVITT,                                 :      Hon. Joseph H. Rodriguez

              Plaintiff,                         :      Civil Action No. 18-17092

       v.                                        :

BOROUGH OF CLEMENTON, et al.,                    :             OPINION

              Defendants.                        :




   This matter comes before the Court on Partial Motions to Dismiss Plaintiff’s

Complaint by Defendants, Mark Armbruster, Borough of Clementon, Jonathan Fisher,

Charles Grover, Jenai Johnson, and Thomas Weaver [Dkt. No. 6]; and Defendant,

Randall Freiling [Dkt. No. 7] (collectively “Defendants”), pursuant to Fed. R. Civ. P.

12(b)(6). Having considered the parties’ written submissions, the Court decides this

matter without oral argument pursuant to Federal Rule of Civil Procedure 78(b). For the

reasons stated below, the Court will deny in part and grant in Defendants’ Partial

Motions to Dismiss [Dkt. Nos. 6, 7].

                                       I.   Background

   Plaintiff, Joseph McDevitt (“Plaintiff”), has been employed with the Clementon

Borough Police Department as a Patrolman since February 28, 2006. [Dkt. No. 1, Ex. A

(“Compl.”) ¶¶ 14-16]. In or about August 2010, Plaintiff initiated a lawsuit against

Defendant, Borough of Clementon (the “Borough”), in which Plaintiff claimed the

Borough was liable for violations of the New Jersey Conscientious Employment Act

(“CEPA”) and the New Jersey Law Against Discrimination (“NJLAD”). (Id. at ¶ 46). As


                                             1
the parties are undoubtedly familiar with the circumstances surrounding that lawsuit,

the Court will not recite them here. In September 2012, Plaintiff ultimately settled his

2010 lawsuit. (Id. at ¶ 47). Plaintiff brings the present action against Defendants

alleging, in-part, that Defendants have retaliated against him for initiating his previous

lawsuit.

   Plaintiff’s detailed and lengthy complaint alleges that “from 2012 through the

present, Plaintiff has engaged in numerous legally-protected activities.” (Id. at ¶53(L)).

According to Plaintiff, such activities include: complaints about Defendant Grover’s

violations of law, Defendants’ overall compliance with numerous laws, and criminal

conduct of Defendant Borough’s management; formal fillings beginning in 2015

pertaining to violations of his rights under the National Labor Relations Act by

Defendants Grover and Freiling and; disclosing certain health issues. (Id. at ¶ 54 (a)-(f)).

   Next, Plaintiff alleges that he was subjected to a hostile work environment under the

supervision of Defendants Freiling and Grover “from the end of his lawsuit in 2012

through the present, a period of almost 6 years.” (Id. at (M), ¶ 56). During that time,

Defendant Grover acted as Lieutenant and, ultimately, Chief of Police. (Id. at ¶ 58).

Plaintiff alleges that Defendant Grover was the “primary source of his hostile work

environment,” and alleges that he experienced the following hostility from 2012 through

this filing:

       Plaintiff has been assigned more duties than any possible officer could
       handle . . . has consistently been required to work on days scheduled off, has
       had scheduling requests denied or ignored, and Defendant Grover has
       refused to honor previously submitted vacation requests. . . . Plaintiff has
       been given permission to perform certain tasks, directed to perform duties
       . . . and then Plaintiff has learned that Defendant Grover . . . falsely asserted
       to Defendant Freiling or others that Plaintiff did so without consent or
       authorization . . . Plaintiff has been spoken to in a demeaning manner and
       treated terribly . . . has been denied by Defendant Grover adequate

                                              2
       assistance or backup in performing his police duties . . . has been singled
       out for embarrassment or humiliation . . . Plaintiff sustained a negative
       credit rating and collections contacts because he was lied to for nearly 10
       months by said Defendants that his medical bill [for a work-injury] was
       submitted for payment . . . Plaintiff has been repeatedly investigated,
       audited, scrutinized and questioned about his conduct, time records,
       investigations, and other work performance. . . . Plaintiff has been denied
       promotions. . . . required to undergo a fitness-for-duty examination. . . .
       placed on an involuntary medical leave. . . . [and] had his personnel file and
       career substantially impaired with career jeopardizing false allegations.


(Id. at ¶ 57, 61 (a)-(m)). 1 Plaintiff’s complaint further illustrates a number of allegedly

retaliatory actions Defendants took against him. For example, between 2013 and 2014,

Defendant Grover attempted to reprimand the Plaintiff for improperly using a police

vehicle, though he had requisite permission. (Id. at ¶¶ 63-65). Defendant Grover also

initiated false IA complaints against Plaintiff for theft. In one instance, Plaintiff claims

“Defendant Grover admitted to Plaintiff that he had filed the complaint against Plaintiff

for concerns Plaintiff had previously expressed about him, an admission of blatant

retaliation. But moreover, Defendant Grover was attempting to have Plaintiff criminally

indicted.” (Id. at ¶ 72). Plaintiff contends that in June 2016, Defendant Fisher also

lodged an IA investigation against him based on false accusations—those accusations

were deemed baseless. (Id. at ¶¶ 81-84).

       As a result of Defendants’ treatment towards Plaintiff, he alleges that he

developed an anxiety disorder, amongst other health conditions. (Id. at ¶ 88). “By letter

dated April 2, 2018, Defendant Johnson (Defendant Borough Administrator) confirmed

knowing of Plaintiffs health concerns, requests for medical absenteeism, and identified



1Plaintiff provides details of Defendants’ conduct occurring from 2013 through 2016,
including instances of allegedly false discipline and pretextual Internal Affairs (''IA'')
investigations lodged against him. (Id. at ¶¶ 63-84).
                                               3
that ‘Clementon Borough agrees to make reasonable accommodations’ for Plaintiff (as

to requested time off for medical reasons).” (Id. at ¶ 90). At some point, Plaintiff

approached his two (2) supervisory officers (Sergeants Worrick and Boyle) about his

health and concerns of retaliation; he asked them to communicate his concerns to

Defendant Grover. Defendant Grover asked the Sergeants to put the information

Plaintiff expressed to them in writing. According to Plaintiff, Defendant Grover did not

meet with him, but “elected instead to pretextually and for false reasons place Plaintiff

on an involuntary leave of absence effective June 8, 2018” and required Plaintiff to

perform a fitness for duty evaluation prior to returning to work. (Id. at ¶¶ 94-97). On

leave, the Borough paid Plaintiff based upon a regular work schedule, which did not

include “over 40 hours of overtime” that Plaintiff was already scheduled to work. (Id. at

¶ 99). Plaintiff went for an examination on June 13, 2018 where a clinical psychologist

concluded Plaintiff “had no basis to be placed out of work.” He was permitted to return

to work on June 22, 2018. (Id. at ¶100).

       Upon Plaintiff’s return, he was suspended for five (5) days “per Defendant

Grover.” (Id. at ¶ 103, 105). According to the Complaint, Plaintiff’s suspension occurred

for three reasons:

       (1) Abuse of sick time" and his "excessive use of sick time amounts to 87
       hours to date for the calendar year 2018;" (2) "Removing official documents
       from Department without Permission" in reference to Plaintiff performing
       work in his police vehicle; and (3) "insubordination" as to not providing
       information to another officer stemming from Plaintiffs forced medical
       leave.


(Id. ). Plaintiff’s Complaint explains how each of the provided reasons for his suspension

were false. (Id. ¶ at 104). Defendants labeled Plaintiff’s discipline as “minor” even

though “in accordance with all applicable policies governing Defendant Borough, 60

                                             4
hours of unpaid time is clearly a form of ‘Major Discipline’ (triggering different civil

service rights of an employee).” (Id. at ¶ 105). The civil service rights afforded with

“major” discipline, permitted Plaintiff to appeal his unpaid suspension. Following

service of Plaintiff’s appeal, Defendants Johnson and Grover adjusted Plaintiff’s

suspension to a 3-day suspension—a “minor” discipline that does not trigger the same

rights, such as a right to appeal—causing a withdrawal of Plaintiff’s civil service

commission appeal. (Id. at ¶ 108). Defendants held a disciplinary hearing, where

Defendant Johnson was the sole arbiter. Plaintiff alleges that “Defendant Johnson told

Plaintiff she would hold off on issuing any decision substantiating or non-substantiating

the discipline if Plaintiff left Defendant Borough's Police Department and found a job

elsewhere immediately,” Plaintiff refused. (Id. at ¶¶ 109-112).

        Finally, Plaintiff alleges that despite open positions within the Clementon Police

Department (above Plaintiff’s current position), he was denied promotions. He claims

that “Defendants disseminated an intent to specifically hire and/or promote a detective

in writing (in or about November of 2017)—but when Plaintiff was the only officer

formally seeking such an elevation—Plaintiff was not elevated or considered.” (Id. at ¶

121).

        Based on the aforementioned, Plaintiff alleges the following claims against all

Defendants: Violations of CEPA (Count I), Violations of the NJLAD (Count II),

Violations of Due Process (Count III), Malicious Prosecution (Count IV), First

Amendment Retaliation (Count V), Intentional infliction of Emotional Distress (Count

VI), and Violations of the Family and Medical Leave Act (“FMLA”) (Count VII).

Defendants Mark Armbruster, the Borough, Jonathan Fisher, Charles Grover, Jenai

Johnson, and Thomas Weaver, filed a Partial Motion to Dismiss Plaintiff’s Complaint

                                              5
[Dkt. No. 6]; and Defendant Randall Freiling filed a Partial Motion to Dismiss, relying

on his fellow Defendants’ briefing. [Dkt. No. 7].

                                  II.     Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged

facts, taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a motion

to dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the complaint,

matters of public record, orders, and exhibits attached to the complaint, are taken into

consideration. 1 See Chester County Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808,

812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence. Bogosian v. Gulf

Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the Court is not whether

the plaintiff will ultimately prevail. Watson v. Abington Twp., 478 F.3d 144, 150 (2007).

Instead, the Court simply asks whether the plaintiff has articulated “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).

       “A claim has facial plausibility 2 when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the




1“Although  a district court may not consider matters extraneous to the pleadings, a
document integral to or explicitly relied upon in the complaint may be considered
without converting the motion to dismiss into one for summary judgment.” U.S.
Express Lines, Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (internal quotation
marks and citations omitted) (emphasis deleted). Accord Lum v. Bank of Am., 361 F.3d
217, 221 n.3 (3d Cir. 2004) (citations omitted).
2This plausibility standard requires more than a mere possibility that unlawful conduct

has occurred. “When a complaint pleads facts that are ‘merely consistent with’ a
                                              6
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Iqbal, 556 U.S. at 679.

       The Court need not accept “‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

however, and “[l]egal conclusions made in the guise of factual allegations . . . are given

no presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607,

609 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter

v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347,

351 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal

conclusions’ in a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556

U.S. at 678-80 (finding that pleadings that are no more than conclusions are not

entitled to the assumption of truth).

       Further, although “detailed factual allegations” are not necessary, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”

Twombly, 550 U.S. at 555 (internal citations omitted). See also Iqbal, 556 U.S. at 678

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”).




defendant’s liability, it ‘stops short of the line between possibility and plausibility of
‘entitlement to relief.’’” Id.

                                               7
       Thus, a motion to dismiss should be granted unless the plaintiff’s factual

allegations are “enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true (even if doubtful in fact).”

Twombly, 550 U.S. at 556 (internal citations omitted). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged-but it has not ‘shown’-‘that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

                                        III.       Analysis

    Defendants advance a number of arguments for partial dismissal of Plaintiff’s

Complaint, including that: (1) Plaintiffs allegations based upon conduct that occurred

prior to September 12, 2012 must be stricken from the Complaint (2) Plaintiff’s NJLAD

retaliation claim is barred by CEPA’s Waiver Provision; (3) any CEPA cause of action

that accrued prior to October 22, 2017 is not timely and barred by the Statute of

Limitations; (4) Plaintiff fails to plead a prima facie case for hostile work environment; 2

(5) any acts of harassment that accrued prior to October 22, 2016 are not timely and

barred by NJLAD’s Statute of Limitations; (6) Plaintiff fails to state a claim for First

Amendment Retaliation and (7) Plaintiff’s tort claims should be dismissed for failure to

comply with statutory terms of the New Jersey Torts Claims Act (“NJTCA”). [Dkt. No. 6-

2]. The Court will address each argument below.




2Defendants’ abandon this argument after clarification on the basis for Plaintiff’s hostile
work environment claim. [Dkt. No. 21 at 7]. Therefore, the Court will not address the
argument here.
                                               8
   A. Events occurring prior to September 12, 2012

   Defendants contend that “Plaintiff should be barred from presenting any allegations

based upon events occurring prior to September 12, 2012 to support his present

Complaint.” (Id. at 17). Initially, Defendants argue that Plaintiff’s factual allegations pre-

dating 2012 are barred by the release contained in Plaintiff’s Settlement Agreement. In

opposition, Plaintiff argues that the parties’ agreement is improperly attached to

Defendants’ motion and moreover, provides an affirmative defense that should not be

considered at this stage. Generally, a district court may not consider matters extraneous

to the pleadings on a motion to dismiss. However, a court may consider "documents

that are attached to or submitted with the complaint ... and any matters incorporated by

reference or integral to the claim, items subject to judicial notice, matters of public

record, orders [and] items appearing in the record of the case." Buck v. Hampton Twp.

Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006); see also U.S. Express Lines, Ltd., 281 F.3d

at 388. Additionally, “a court may consider an undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the plaintiff's claims are based

on the document.” Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192,

1196 (3d Cir.1993) (emphasis added).

   Here, the Parties’ Settlement Agreement does not fit into any of the aforementioned

categories permitting the Court to consider the document at this stage. While the parties

prior law suit forms a basis for Plaintiff’s claims, the confidential Settlement Agreement

does not. The Agreement is not attached to or referenced in the Complaint. Therefore, it




                                              9
is inappropriate to consider the document and the Court will deny dismissal of

Plaintiff’s claims based on the parties’ prior settlement. 3

    Defendants’ second argument claims “any reference to alleged facts regarding the

individual defendants which occurred prior to the execution of the 2012 settlement

agreement should be stricken” as immaterial. [Dkt. No. 21 at 6] (emphasis added). To

that end, Defendants’ ask the Court to strike the “significant background” predating the

September 2012 settlement from the record. [Dkt. No. 21 at 4].

    “Striking a pleading, however, is a ‘drastic remedy’ that is only appropriate ‘when the

grounds for striking it are readily apparent from the face of the pleadings.”’ Jurista v.

Amerinox Processing, Inc., 492 B.R. 707, 740 (D.N.J. 2013) (quoting Vurimindi v.

Fuqua Sch. of Bus., No.Civ.A.10-234, 2011 U.S. Dist. LEXIS 96496, at *4-5 (E.D. Pa.

Aug. 29, 2011)). In this case, the Court finds no sufficient reason to strike any

information in Plaintiff’s Complaint. The “background” information, which refers to

individual named Defendants, details each of Defendants’ roles within the Borough of

Clementon and the Clementon Borough Police Department, and their role in the alleged

corruption, retaliation, and hostility towards the Plaintiff. At least in-part, the factual

allegations pre-dating Plaintiff’s 2010 lawsuit, and that matters’ 2012 resolution, also



3 Plaintiff’s Complaint explicitly alleges claims against Defendants based solely on
conduct that occurred “from the end of his lawsuit in 2012 through the present.” Indeed,
each Count in the Complaint reflects the same. (Compl. ¶¶ 54-56, 60-84, 128, 132, 137,
139, 150). For this reason, Defendants’ alternative argument—that certain allegations
(prior to 2012) are barred by the controversy doctrine—also fails. The controversy
doctrine is not applicable in this case. Defendants’ argument that it applies to bar
Plaintiff from using pre-September 2012 events to support his claims against them, is
misplaced. To reiterate, Plaintiff pending claims against Defendants’ seeks relief for
actions arising after settlement, and based upon conduct separate from his earlier
claims. Defendants’ do not advance this argument further in their Reply Brief.


                                              10
provide the basis for that lawsuit. Presently before the Court are claims that Defendants

continuously retaliated against Plaintiff for initiating his first lawsuit. Thus, information

regarding the parties’ first lawsuit is relative to the current matter. Accordingly, the

background information Plaintiff provides in his complaint does not readily appear so

immaterial as to warrant the Court to strike the factual allegations from the Complaint. 4

    Moreover, Plaintiff defines the relevance of the background material on the face of

his Complaint:

       The background of corruption in Defendant Borough and its Police
       Department is of critical importance in this case and is outlined in this
       lawsuit because: (1) it relates to concerns expressed by Plaintiff of illegality
       (underlying his instant CEPA-based lawsuit); (2) it directly underscores
       why Plaintiff's hostile work environment and retaliatory atmosphere have
       not been remedied; and (3) it shows why recent Internal Affairs ("IA")
       investigations and discipline against Plaintiff have been falsely affirmed
       without meaningful due process. 5

(Compl. (D)). Defendants do not to argue that the purported relevance is misplaced or

provide which, if any, precise allegations are, nevertheless, immaterial. Furthermore,

the Court finds no sufficient reason to conduct any further relevance analysis at this

point. Jurista, 492 B.R. at 740 (“[E]ven if the evidence may eventually be deemed



4 Rule 12(f) of the Federal Rules of Civil Procedure provides that "[t]he Court may strike
from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter." Fed. R. Civ. P. 12(f). "The purpose of a motion to strike is to
simplify the pleadings and save time and expense by excising from a plaintiffs complaint
any redundant, immaterial, impertinent, or scandalous matter which will not have any
possible bearing on the outcome of the litigation." Garlanger v. Verbeke, 223 F.Supp.2d
596, 609 (D.N.J.2002).
5 Plaintiff adds that: “Understanding the corruption, cronyism, and Borough illegalities

is essential to understanding why Plaintiff experienced unrelenting retaliation for . . .
with no remedy by the Borough. Plaintiffs hostile work environment went
unabated because of Defendant Borough's corruption. This is a direct aspect of
Plaintiff’s legal claims herein and also underlies many objections to impropriety and
illegality forming the bases of Plaintiff's CEPA claims.” (Compl. ¶ 27 n.3)(emphasis in
original).
                                              11
inadmissible at trial, the more prudent course of action is to keep the evidence in the

record until that later point in time.”). Accordingly, the Court will deny Defendants’

request to strike factual allegations from the Complaint.

   B. Plaintiff’s NJLAD retaliatory Hostile Work Environment Claim

   Defendants’ move to dismiss Plaintiff’s NJLAD hostile work environment claim

(Count II) on that grounds that it is barred by CEPA’s waiver provision. [Dkt. No. 21 at

7-8]. CEPA’s waiver provision provides:

       Nothing in this act shall be deemed to diminish the rights, privileges, or
       remedies of any employee under any other federal or State law or regulation
       or under any collective bargaining agreement or employment contract;
       except that the institution of an action in accordance with this act shall be
       deemed a waiver of the rights and remedies available under any other
       contract, collective bargaining agreement, State law, rule or regulation or
       under the common law.

N.J. Stat. Ann. 34:19-8. As an initial matter, the issue of when a plaintiff must make an

election of remedies under CEPA, is unresolved. However, “courts in this district have

held that ‘the CEPA waiver does not attach until after the completion of discovery.”

Rossi v. Vericare Mgmt., Inc., No. CV136884, 2016 WL 6892075, at *4 (D.N.J. Nov. 22,

2016) (quoting Broad v. Home Depot U.S.A., Inc., 16 F. Supp. 3d 413, 417 (D.N.J. 2014)

(acknowledging that “Courts in this district have held that the decisions issued by New

Jersey courts on this issue support the view that the CEPA waiver does not attach until

after the completion of discovery.”)).

       This Court agrees with those courts in this district—holding that the CEPA waiver

provision does not bar a claim at this preliminary stage. See Brangan v. Ball Plastic

Container Corp., 2012 U.S. Dist. LEXIS 53860, at *16 (D.N.J. 2012) (denying motion to

dismiss, explaining that CEPA’s exclusivity provision only requires an election to be

made following full factual discovery); Westberry v. State Operated Sch. Dist., No. 15-

                                            12
07998, 2017 U.S. Dist. LEXIS 76432, at *14 (D.N.J. May 19, 2017) (“Court finds that the

CEPA waiver provision does not bar Plaintiff's other claims at the motion to dismiss

stage.”). Therefore, the Court will deny Defendants’ Partial Motion to Dismiss Count II

of Plaintiff’s Complaint.

   C. Statute of Limitations

   Count I and Count II of Plaintiff’s Complaint seek relief under CEPA and NJLAD for

retaliation and a continuing hostile work environment beginning in late 2012. (Compl.

¶¶ 127-134). Defendants argue that a majority of actions alleged in support of Plaintiff’s

CEPA claim and NJLAD claim are untimely and therefore, barred by the Statutes of

Limitations. Under the relevant statues, an employee has two years to institute a civil

action for violation of the NJLAD and one year to assert a CEPA claim. N.J. Stat. Ann.

34:19–5; Montells v. Haynes, 627 A.2d 654 (N.J. 1993). Plaintiff commenced the

present action on October 22, 2018. [Dkt. No. 1]. Accordingly, Defendants’ submit that

Plaintiff cannot base his CEPA claim on conduct that arose before October 22, 2017, and

cannot base his NJLAD claim on conduct that arose before October 22, 2017, are time-

barred.

   In order to argue dismissal based on the statute of limitations, it must be apparent

on the face of the complaint that the claim is barred. In other words, [t]he statute of

limitations, although an affirmative defense, may be raised on a Rule 12(b)(6) motion if

‘the time alleged in the statement of a claim shows that the cause of action has not been

brought within the statute of limitations.’” Southward v. Elizabeth Bd. of Educ., No. CV

15-3699, 2017 WL 111924, at *6 (D.N.J. Jan. 11, 2017) (quoting Bethel v. Jendoco

Constr. Corp., 570 F.2d 1168, 1174 (3d Cir. 1978)).



                                             13
   When a claims arises under anti-discrimination law, such as here, the continuing

violation doctrine may provide an exception to the limitations period. See Roa v. Roa,

985 A.2d 1225, 1231 (N.J. 2010); Green v. Jersey City Bd. of Educ., 828 A.2d 883, 891-

92 (N.J. 2003). “The doctrine provides that when an individual experiences a

“continual, cumulative pattern of tortious conduct, the statute of limitations does not

begin to run until the wrongful action ceases.”’ Roa, 985 A.2d at 1231 (quoting Wilson v.

Wal–Mart Stores, 729 A.2d 1006 (N.J. 1999)). It follows that a continuing violation is “a

series of separate acts that collectively constitute one ‘unlawful employment practice.”

Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117, 122 (2002). Discrete acts, like

“termination, failure to promote, denial of transfer, or refusal to hire,” are separate

actionable unlawful employment practices that “occur” on the day that they happen. Id.

at 110, 117.

   Notably, “[h]ostile environment claims are different in kind from discrete acts. Their

very nature involves repeated conduct. The ‘unlawful employment practice’ therefore

cannot be said to occur on any particular day.” Morgan, 536 U.S. at 115. Furthermore,

the New Jersey Supreme Court has noted: “that a victim's knowledge of a claim is

insufficient to start the limitations clock so long as the defendant continues the series of

non-discrete acts on which the claim as a whole is based.” Shepherd v. Hunterdon

Developmental Ctr., 174 N.J. 1, 22, 803 A.2d 611, 624 (2002).

   Here, Plaintiff alleges violations of CEPA and NJLAD for Defendant’s ongoing

hostility towards him—ranging from humility, improper assignment of duties, and false

discipline, to false IA complaints, failure to promote, and suspension—for, inter alia,

filing his 2010 lawsuit. He submits to the Court that the continuing violation doctrine

applies to these claims and prevents a statute of limitations analysis at the motion to

                                             14
dismiss stage. The New Jersey Supreme Court has noted that “the doctrine is not always

straightforward in its application.” Shepherd v. Hunterdon Developmental Ctr., 803

A.2d 611, 624 (N.J. 2002).

    Given that fact, a majority of cases which engage in an analysis under the continuing

violation doctrine occur after factual discovery. 6 Notwithstanding, Courts in this district

have also addressed whether the continuing violation doctrine applies to save otherwise

time barred claims at the pleading stage. See Skoorka v. Kean Univ., No. 2:16-cv-3842,

2018 U.S. Dist. LEXIS 106447, at *38 (D.N.J. June 26, 2018); Southward, 2017 WL

111924, at *6; Sarno v. Wal-Mart Stores, Civil Action No. 12-002075, 2012 U.S. Dist.

LEXIS 165328, at *12 (D.N.J. Nov. 20, 2012); Clayton v. City of Atl. City, 722 F. Supp. 2d

581, 591 (D.N.J. 2010).

    The Court finds that, here, it is not apparent on the face of Plaintiff’s complaint that

his NJLAD or CEPA claim are time-barred. The continuing violation doctrine “allows a

plaintiff to pursue a claim for discriminatory conduct if he or she can demonstrate that

each asserted act by a defendant is part of a pattern and at least one of those acts

occurred within the statutory limitations period.” Sarno v. Wal-Mart Stores E., L.P., No.

CIV.A. 12-002075, 2012 WL 5880361, at *4 (D.N.J. Nov. 20, 2012) (quoting Smith v.

Twp. of E. Greenwich, 519 F. Supp. 2d 493, 505 (D.N.J. 2007). Plaintiff’s detailed

Complaint contains allegations of an ongoing pattern of retaliation. Most notably,

Defendants allegedly forced Plaintiff to take an involuntary leave of absence, required he

undergo a fitness-for-duty evaluation, and issued him an unpaid suspension all within


6See, e.g., Ivan v. Cty. of Middlesex, 595 F. Supp. 2d 425,441 (D.N.J. 2009); Roa, 985
A.2d at 1228; Smith v. Twp. Of E. Greenwich, 519 F. Supp. 2d 493, 499 (D.N.J. 2007);
Green v. Jersey City Bd. of Educ., 828 A.2d 883, 885 (N.J. 2003), AMTRAK v. Morgan,
536 U.S. 101, 106 (2002); O'Connor v. City of Newark, 440 F.3d 125, 126 (3d Cir. 2006)
                                              15
the year 2018. Consequently, at this stage, where there is “ample evidence of . . . the

creation of a hostile workplace within the two-year [, and one-year] statute of

limitations. . . . , the Court need not determine whether the claim extends to incidents

prior to this [limitations] period under the ‘continuing violation’ doctrine, or whether

such incidents could be introduced as evidence.” Clayton, 722 F. Supp. 2d 581, 591

(D.N.J. 2010).

   Furthermore, Defendants’ argument with regard to Plaintiff’s CEPA and NJLAD

claim fails to recognize the very nature of Plaintiff’s claims—that each act (after

Plaintiff’s 2012 settlement) was one part of an ongoing pattern of a retaliation, which

cultivated in a hostile work environment that is alleged to continue through present. See

Matthews v. N.J. Inst. of Tech., No. 09-2840(JEI/JS), 2010 U.S. Dist. LEXIS 27182, at

*12 (D.N.J. Mar. 23, 2010) (denying a motion to dismiss “[b]ecause [plaintiff] alleges

that [the defendants] retaliated against him by creating a hostile work environment that

continues ‘through to the present date’, this Court cannot dismiss his claim as time-

barred.” (citation omitted)). Therefore, the Court will Deny Defendants’ Partial Motion

to Dismiss Plaintiff’s NLAD and CEPA claims as untimely.

   D. First Amendment Retaliation Claim

   To state a claim for First Amendment retaliation, a plaintiff must allege: (1) that the

activity in question is protected by the First Amendment, and (2) that the protected

activity was a substantial factor in the alleged retaliatory action.” Hill v. Borough of

Kutztown, 455 F.3d 225, 241 (3d Cir. 2006) (internal quotations and citation omitted).

“A public employee has a constitutional right to speak on matters of public concern

without fear of retaliation.” Brennan v. Norton, 350 F.3d 399, 412 (3d Cir. 2001).

Accordingly, a public employee’s statement is protected activity under the First

                                             16
Amendment when “(1) in making it, the employee spoke as a citizen, (2) the statement

involved a matter of public concern, and (3) the government employer did not have ‘an

adequate justification for treating the employee differently from any other member of

the general public’ as a result of the statement he made.” Hill, 455 F.3d 225 at 241–42

(quoting Garcetti v. Ceballos, 547 U.S. 410, 410 (2006)).

       Count V of Plaintiff’s Complaint asserts a claim for First Amendment Retaliation,

alleging that Plaintiff voiced “many concerns and complaints as a citizen,” for which he

has experienced retaliation and a hostile work environment. (Compl. Count V). For

instance, Plaintiff contends that he has “complained of illegal practices, the filing of false

reports which constitutes a crime, falsification of evidence, corruption, and other

police.” [Dkt. No. 11 at 25-16]. Most notably, Plaintiff alleges that he engaged in

protected activity when he filed a lawsuit against Defendants for violations of CEPA in

2010. Plaintiff’s Complaint details the allegations of that pervious lawsuit, which was

related to Plaintiff’s reports of, and objections to, a Sergeant’s alleged unlawful

activities. (Compl. ¶ 46). See generally, Borough of Duryea, Pa. v. Guarnieri, 564 U.S.

379 (2011) (finding that speech contained within a plaintiff’s lawsuit may constitute

protected activity under the First Amendment if it passes the public concern test); see

also Carmichael v. Thomson, No. CIV. 14-3323, 2015 WL 1010485, at *7 (D.N.J. Mar. 6,

2015) (“Speech that “bring[s] to light actual or potential wrongdoing or breach of public

trust” is a matter of public concern.” (quoting Connick v. Myers, 461 U.S. 138, 148

(1983)).

   Here, “Defendants’ do not deny that plaintiff alleges a myriad of ‘protected speech’ in

support of his claim.” [Dkt. No. 21 at 9]. But they do contend that “other than identifying

the filing of plaintiff's prior lawsuit in 2010 as protected speech, plaintiff never identifies

                                              17
when the subsequent alleged protected speech occurred.” [Dkt. No. 21 at 9]. More

specifically, Defendants’ argue that Plaintiff’s First Amendment claim should be

dismissed for failure to (1) plead sufficient facts to show who specifically Plaintiff

complained to and when these complaints occurred; and (2) plead sufficient facts that

tie the specific speech to any retaliation Plaintiff may have suffered. [Dkt. No. 6-2 at

28].7

    In that regard, Defendants’ argue that a number of complaints “from 2012 to the

present” alleged in Plaintiff’s Complaint are “vague and conclusory” and therefore,

insufficient to state a First Amendment claim. They highlight the following allegations:

        (b) [Plaintiff] complained of Defendant Grover engaging in multiple
        violations of local, state and/or federal law(s) by misuse of police resources,
        falsification of overtime, falsification of evidence and/or investigations,
        false reporting, and other actions by Defendant Grover; (c) He complained
        of Defendants' overall complicity in retaliation, corruption, and failure to
        abide by laws in administration of justice, due process, and other laws; ( d)
        He complained of actual criminal conduct of Defendant Borough
        management, including but not limited to Defendant Grover . . .

(Id. ; Dkt. No. 6-2 at 27-28). The Court’s analysis herein will focus solely on these

statements.

        A motion to dismiss pursuant to Rule 12(b)(6) requires courts to “examine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to

relief.” Delaware Nation v. Pennsylvania, 446 F.3d 410, 415 (3d Cir. 2006) (citing Pinker

v. Roche Holdings, Ltd., 292 F.3d 361, 374 n. 7 (3d Cir. 2002)). A reasonable reading of



7The Court notes that in their reply brief, Defendants argue, for the first time, that
Plaintiff’s First Amendment Retaliation claim should also be dismissed because alleged
retaliatory acts do not fall within the appropriate state of limitations. An argument
raised in the first instance in a reply brief exceeds the scope of the original motion and
therefore, the Court declines to address that argument. See Dana Transport v. Ableco
Finance, 2005 U.S. Dist. LEXIS 18086 (D.N.J. Aug. 17, 2005).
                                              18
the Complaint in this case reveals that Plaintiff complained of Defendant Grover’s

violations of law and other wrongdoings, that Defendant Grover was aware that Plaintiff

had expressed concerns about him and “filed a complaint against Plaintiff for [those]

concerns.” (Compl. ¶ 72). Plaintiff also complained to his then-chief of police, Defendant

Freiling, that Defendant Grover “was making a false IA complaint [against him] and

outlined for Defendant Freiling numerous lies being told by Defendant Grover.” (Id. at ¶

73). The Complaint further details how Plaintiff later expressed to his two Superior

Sergeants that he felt attacked by Defendant Grover and feared Defendant Grover would

initiate false complaints against him in the future, as he had in the past. These concerns

were subsequently communicated to Defendant Grover. (Id. at ¶¶ 91-96).

       Therefore, Plaintiff provides factual support that he engaged in protected activity

by complaining about Defendant Grover’s falsification of investigations, and

Defendants’ overall retaliation and harassment. The Complaint, however, fails to allege

facts that support Plaintiff complained of Defendant Grover engaging in multiple

violations of local, state and/or federal law(s) by misuse of police resources, falsification

of overtime, falsification of evidence; or of Defendants' corruption, and failure to abide

by laws in administration of justice, due process, and other laws; or that he complained

of actual criminal conduct of Defendant Borough management. Plaintiff merely

concludes that he made these complaints without providing any particular statements

he made. 8 While the Complaint undeniably identifies a vast variety of misconduct by the


8To illustrate, the Complaint states that “Plaintiff complained of Defendant
Grover engaging in multiple violations of local, state and/or federal law(s) by
misuse of police resources, falsification of overtime, falsification of evidence
and/or investigations, false reporting, and other actions by Defendant Grover,”
but the Complaint does not support this allegation with any particular statement
Made by the Plaintiff. The Complaint also provides that the Plaintiff complained
                                             19
Defendants, there are no facts alleging what specific conduct Plaintiff actually

complained of, to whom he complained to, or when he complained about it. Likewise,

the Complaint is devoid of facts linking the complaints at issue with any of the various

retaliatory acts and hostility Plaintiff experienced. As such, Court finds that Plaintiff’s

Complaint “does not clearly set forth with sufficient detail the specific speech that [Mr.

McDevitt] is alleging was protected, nor which incident(s) or adverse employment

actions followed a specific statement and violated h[is] First Amendment rights.”

Rogosich v. Twp. of W. Milford Mun. Utilities Auth., No. CIV. 12-2916, 2013 WL

4047649, at *3 (D.N.J. Aug. 9, 2013).

       Therefore, the Court finds that Plaintiff has not provided sufficient facts to plead

a First Amendment Claim based on the “complaints” stated above. Thus, Plaintiff’s First

Amendment Retaliation claim will be dismissed only as to these limited allegations.

Count V will survive as a claim based on the following alleged protected activity: (1)

Plaintiff’s 2010 lawsuit (Compl. at ¶ 54(a)), (2) complaints of NLRA violations (Id. (e)),

(3) Defendant Grover’s falsification of evidence and/or investigations and false

reporting (Id. at (b)), and (4) complaints of retaliation and harassment (Id. at (c)).

   E. Plaintiff’s Failure to Comply with the NJTCA

   Finally, Defendants’ contend that Plaintiff has failed to abide by the notice

requirement of the NJTCA, and therefore, Plaintiff’s claims for malicious prosecution

(Count IV) and intentional infliction of emotional distress (Count VI) are barred. The



of Defendants' “corruption, and failure to abide by laws in administration of
justice, due process, and other law.” Without more, Plaintiff lack sufficient
allegations under the Iqbal/Twombly standard to state a claim, on this basis. (See
Compl. ¶ 53(L)).



                                             20
NJTCA governs the liability of public entities for their negligence. N.J. Stat. Ann. § 59:1-

2. According to the Act, “[e]xcept as otherwise provided . . . no action shall be brought

against a public entity or public employee under this act unless the claim upon which it

is based shall have been presented in accordance with the procedure set forth in this

chapter.” N.J. Stat. Ann. § 59:8-3. The procedural requirements establish that a

claimant must give the public entity notice of the tort lawsuit and sets forth the time

frame for initiating claims relating to for injury or damage to a person, such as in this

case. The NJFTCA provides that a claimant may file suit “after the expiration of six

months from the date notice of claim is received.” Id. at 59:8-8.

    The New Jersey Supreme Court explained the goals of these procedural

requirements are: (1) "to allow the public entity at least six months for administrative

review with the opportunity to settle meritorious claims prior to the bringing of suit";

(2) "to provide the public entity with prompt notification of a claim in order to

adequately investigate the facts and prepare a defense[,]" Margolis & Novack, supra,

1972 Task Force Comment to N.J.S.A. 59:8-3; (3) "to afford the public entity a chance to

correct the conditions or practices which gave rise to the claim"; and (4) to inform the

State "in advance as to the indebtedness or liability that it may be expected to meet."

Beauchamp v. Amedio, 164 N.J. 111, 121-22, 751 A.2d 1047, 1052-53 (2000).

   Plaintiff does not dispute that he was required to follow the procedure set forth in

the NJTCA. He filed a notice of tort claim on the Borough on October 22, 2018, but

admits that he added tort claims to this lawsuit prior to the expiration of the 6-month

waiting period. [Dkt. No. 11 at 28]. Plaintiff, however, argues that Defendants’ are

merely using the rule to cause a delay in this litigation. Plaintiff contends that despite

the main purpose of the 6-moth rule—to allow the public entity time for review,

                                             21
investigation, and correct the actions giving rise to the claim—"Defendants in 3 months

have not even once requested to interview a single witness as to McDevitt's lawsuit

despite him providing many sworn witness certifications attached to his lawsuit.” (Id.

at 29) (emphasis in original). In addition, Plaintiff identifies that the nature of his suit is

an ongoing retaliation and hostile work environment, “the issues in [his] lawsuit have

been the basis of informal and formal complaints preceding his lawsuit for several years

(with Defendants already having had the opportunity for years to review McDevitt's

lawsuit).” (Id.) (emphasis in original). To that end, Plaintiff argues that dismissing the

case (without prejudice) is unwarranted, as it would sever Plaintiff’s many related

claims and would be contrary to the interest of judicial economy, at this time. (Id. at 29-

31). Contrary to Plaintiff’s view, Defendant’s claim his “failure to abide by the statutory

waiting period prevented the Clementon defendants from having an opportunity to

investigate plaintiffs’ claims and effect a settlement.” [Dkt. No. 6-2 at 30].

       Generally, the remedy for violation of the notice requirements of the NJTCA is to

dismiss Plaintiff’s tort claims without prejudice and with the right to refile. Violation

cannot bar a plaintiff’s claims. Reale v. Wayne Twp., 332 A.2d 236, 242 (N.J. Law. Div.

1975). Under the circumstances of this case, the Court finds that dismissal would be

inappropriate. “New Jersey courts have previously recognized, dismissal without

prejudice is an “inappropriate” disposition where sufficient time has passed since the

filing of the complaint and there has been no showing that the public entity has been

“frustrated in undertaking an investigation of the claim.” Troy D. v. Mickens, 806 F.

Supp. 2d 758, 776 (D.N.J. 2011) (quoting Reale v. Twp. of Wayne, 111, 332 A.2d 236

(N.J. Super. Law Div. 1975)).



                                              22
   Here, Defendants fail to show any frustration in undertaking an investigation or

effectuating settlement. Plaintiff’s two tort claims are directly related to his five other

counts, all of which concern Defendants’ alleged hostility and retaliation towards

Plaintiff. According to Plaintiff’s Complaint, the criminal prosecution and emotional

distress he faced was a result of actions that began in 2012. Plaintiff complained to

Defendants about retaliation prior to the filing of this Complaint and disclosed his

anxiety condition in April 2018. (Compl. ¶ 90). In fact, the basis of this suit revolves

around years of alleged misconduct by Defendants.

   Accordingly, it appears that dismissing the claims at this time would not prejudice

Defendants’. In fact, Dismissal without prejudice would have little effect on Defendants,

while at the same time delay this litigation and sever Plaintiff’s claims. See Simmons v.

City of Paterson, No. 2:11-CV-00640, 2012 WL 2878077, at *4 (D.N.J. July 13, 2012)

(finding that dismissal based on failure to abide by the NJTCA waiting period was

unwarranted where “Defendants have had a year and a half to ‘investigate the claim’ and

‘work toward a settlement,’ the goals of the six-month waiting period have been met,

and dismissal is inappropriate”). Therefore, the Court will allow Plaintiff’s tort claims to

proceed and will deny Defendant’s Partial Motion to Dismiss Count IV and Count VI.

See Guerrero v. City of Newark, 522 A.2d 1036, 1041 (N.J. Super. App. Div. 1987).

                                       IV.     Conclusion

   For the forgoing reasons, the Court will deny in part and grant in Defendants’ Partial

Motions to Dismiss [Dkt. Nos. 6, 7].

       An appropriate Order shall issue.

Dated: January 28, 2020                      _s/ Joseph H. Rodriguez _______
                                             Hon. Joseph H. Rodriguez,
                                             UNITED STATES DISTRICT JUDGE

                                              23
